Title: From John Adams to the President of the Congress, 7 September 1778
From: Adams, John
To: Laurens, Henry,President of Congress


     
      Sir
      Passi September 7th 1778
     
     I have the Honour to inclose to congress, all the News Papers, I have by me. Enough to shew that We have nothing very important here, at present.
     The French and British Fleets are again at Sea and We hourly expect Intelligence of a Second Battle. But our Expectations from America are still more interesting and anxious, having nothing from thence, since the 3d of July, except what is contained in the English Gazette.
     Events have probably already passed in America, altho not yet known in Europe, which will determine the great Question, whether We shall have a long War or a short one.
     The Eyes of all Europe are fixed upon Spain, whose Armaments by Sea and Land are vastly expensive and extreamly formidable, but whose Designs are a profound, impenetrable secret. Time however will discover them.
     In the mean Time however, We have the Satisfaction to be sure they are not inimical to America. For this We have the Word of a King, Signified by his Ministers: a King who they say never broke his Word, but on the Contrary has given many Striking Proofs of a Sacred Regard to it. I have the Honour to be, with the Strongest sentiments of Esteem and Respect, sir your most obedient and most humble servant.
     
      John Adams
     
    